Fourth Court of Appeals
                                       San Antonio, Texas

                                  MEMORANDUM OPINION
                                           No. 04-19-00110-CV

                                       IN RE ACADEMY, LTD.

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Luz Elena D. Chapa, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: March 20, 2019

PETITION FOR WRIT OF MANDAMUS DISMISSED

           Relator filed a letter with this court on March 13, 2019, asking this court to dismiss its

petition for writ of mandamus. We grant the request and dismiss the petition for writ of mandamus.

                                                       PER CURIAM




1
  This proceeding arises out of Cause No. 2017CI23341, styled Chris Ward, et al. v. Academy, Ltd. d/b/a Academy
Sports + Outdoors, pending in the 224th Judicial District Court, Bexar County, Texas, the Honorable Angelica
Jimenez presiding.